            Case 2:20-cv-00163-JDW Document 10 Filed 02/24/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACOVETTI LAW, P.C., ET AT.,                     │ Case No. 2:20-cv-00163-JDW
                                                 │
                Plaintiffs,                      │ Honorable Joshua D. Wolson
                                                 │
       v.                                        │
                                                 │
JAMES EVERETT SHELTON, ET AL.,                   │
                                                 │
                Defendants.                      │
                                                 │

DEFENDANTS JAMES EVERETT SHELTON’S AND FINAL VERDICT SOLUTIONS’
        ANSWER TO COURT’S SHOW CAUSE ORDER (ECF NO. 7)


       NOW COMES James Everett Shelton (“Shelton”) and Final Verdict Solutions (“FVS”)

(Shelton and FVS collectively “Defendants”1), and hereby propound upon Jacovetti Law, P.C.

(“JL”), Robert C. Jacovetti (“Jacovetti”), FCS Capital, LLC (“FCS”), Barry Shargel (“Shargel”),

and Emil Yashayev (“Yashayev”) (JL, Jacovetti, FCS, Shargel, and Yashayev collectively

“Plaintiffs”) and this Honorable Court Defendants James Everett Shelton’s and Final Verdict

Solutions’ Answer to Court’s Show Cause Order (ECF No. 7):

    1. On February 14, 2020, the Court issued an Order commanding Plaintiffs to explain in

writing no later than February 21, 2020, why Plaintiffs should not be sanctioned for failing to

comply with the Court’s prior Order concerning Plaintiffs’ failure to file corporate disclosure

statements. (ECF Nos. 2 and 7).

    2. Plaintiffs have not complied with the Court’s February 14, 2020, Order. As of the time of

the drafting of this Answer, Plaintiffs not have filed corporate disclosure statements or explained




1
 The term “Defendants” for purposes of this Answer does not include Dan Boger, a co-defendant
who is not represented by the undersigned attorney.
         Case 2:20-cv-00163-JDW Document 10 Filed 02/24/20 Page 2 of 4




in writing why Plaintiffs should not be sanctioned. As such, Defendants reasonably believe that

the imposition of sanctions by the Court against Plaintiffs is imminent.

    3. It is Defendants’ position that the Court should not sanction Plaintiffs by simply dismissing

the instant civil action without prejudice. The reason is because Plaintiffs’ claims against

Defendants are facially frivolous for the reasons set forth in Defendants’ Fed. R. Civ. P. 12(c)

Motion (ECF No. 6), Plaintiffs are improperly using the instant civil action to publicly slur

Defendants via TCPA World2, and Defendants would very much like the Court to adjudicate

Plaintiffs’ claims against Defendant on the merits so that Defendants can thereafter file suit against

Plaintiffs for common law malicious prosecution for bringing forth and litigating such a frivolous

case. Defendants’ claim for malicious prosecution would only ripen if the Court grants judgment

to Defendants on the merits. See Burgos v. Morgan, Lewis, Bockius, LLP, 160 A.3d 244 (Pa.Super.

2017) (quoting Kelley v. Gen. Teamsters, Chauffeurs & Helpers, Local Union 249, 544 A.2d 940

(Pa. 1988) (“A cause of action for malicious prosecution has three elements. The defendant must

have instituted proceedings against the plaintiff 1) without probable cause, 2) with malice, and 3)

the proceedings must have terminated in favor of the plaintiff.”) (Emphasis added.)

    4. It is not equitable nor just for Plaintiffs to escape a claim for common law malicious

prosecution by being sanctioned in the form of the instant case being dismissed without prejudice

due to Plaintiff’s malfeasance after Plaintiffs slurred Defendants for racketeering and wire fraud

via TCPA World. If and when the Court imposes sanctions against Plaintiffs, the Court should

terminate the instant proceedings in favor of Defendants.




2
  Troutman, Eric. “REPUBLISHED: Phoney Lawsuits: Prolific TCPA filer faces RICO claims
over alleged lawsuit-generating scheme.” 14 January 2020.
<https://tcpaworld.com/2020/01/14/republished-phoney-lawsuits-prolific-tcpa-filer-faces-rico-
claims-over-alleged-lawsuit-generating-scheme/>. Accessed 24 February 2020.
                                                  2
         Case 2:20-cv-00163-JDW Document 10 Filed 02/24/20 Page 3 of 4




       WHEREFORE, Defendants pray that if the Court imposes sanctions against Plaintiffs for

Plaintiffs failing to comply with numerous Orders (see ECF Nos. 2 and 7), that the Court not

sanction Plaintiffs by simply dismissing the instant civil action without prejudice.

                                                  Respectfully submitted,

                                                  REO LAW, LLC


                                                  /s/ Bryan A. Reo
                                                  Bryan A. Reo, Esq.
                                                  P.O. Box 5100
                                                  Mentor, OH 44061
                                                  (T): (216) 505-0811
                                                  (E): reo@reolaw.org
                                                  Attorney for James Everett Shelton and Final
                                                  Verdict Solutions

Dated: February 24, 2020




                                                 3
         Case 2:20-cv-00163-JDW Document 10 Filed 02/24/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, Bryan A. Reo, affirm that I am an attorney of record for a party to the above-captioned

civil action, and on February 24, 2020, I submitted Defendants James Everett Shelton’s and Final

Verdict Solutions’ Motion for Judgment on the Pleadings Pursuant to Fed. R. Civ. P. 12(c) and

Defendants James Everett Shelton’s and Final Verdict Solutions’ Answer to Court’s Show Cause

Order (ECF No. 7) to the Court’s Electronic Filing System, which should provide notification to

all attorneys of record that said filing has been submitted.


                                                  /s/ Bryan A. Reo
                                                  Bryan A. Reo, Esq.
                                                  P.O. Box 5100
                                                  Mentor, OH 44061
                                                  (T): (216) 505-0811
                                                  (E): reo@reolaw.org
                                                  Attorney for James Everett Shelton and Final
                                                  Verdict Solutions

Dated: February 24, 2020
